Title: From John Adams to Fizeaux, Grand & Co. and Others, 30 April 1782
From: Adams, John
To: Fizeaux, Grand & Co. (business),Hodshon, John, & Son (business),Crommelin, Daniel, & Son (business),Staphorst, Nicolaas & Jacob van (business),Neufville, Jean de, & Fils (business)




April 30. 1782


1. If the Houses of Fizeaux Grand & Co. John Hodshon & Son Mess. Crommelin, Mess. Van Staphorst, Mess. De la Lande & Fynje and Mr. John de Neufville & Son, will all join together in an American Loan, Mr. Adams will open it without demanding any Stipulations for any certain Sum.
2d. If the first Proposition is not agreed to, Mr. Adams will open a Loan with as many of these Houses as will agree together, and enter into a Stipulation with him to furnish the sum of Five Millions by the Month of August.
3d. If no Number of Houses will join, Mr. Adams will open the Loan with any One that will first undertake and contract to furnish that Sum.
4d. Mr. Adams proposes that all those Gentlemen should meet and consult upon the Matter and propose their Thoughts.
